Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-12-00730-CV

                                      Candelario MCGRAW,
                                            Appellant

                                                 v.

                   Alfred S. LONGORIA and VIA Metropolitan Transit Authority,
                                         Appellees

                     From the 37th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CI-01034
                                John D. Gabriel Jr., Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 28, 2012

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The appellees were served with a

copy of appellant’s motion; the appellees have not filed a response. Therefore, we grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of this appeal are taxed

against the appellant. See id. R. 42.1(d).



                                                  PER CURIAM